ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-038, concluding that JACQUELINE R. HARRIS of ORANGE, who was admitted to the bar of this State in 1990, should be censured for violating RPC 1.15(b) (failure to promptly notify third party of receipt of funds in which party has interest and failure to promptly deliver funds), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further concluded that respondent should be required to take six hours of courses in professional responsibility and that the Office of Attorney Ethics should conduct an audit of her trust account records in respect of the Cobb matter;
And good cause appearing;
It is ORDERED that JACQUELINE R. HARRIS is hereby censured; and it is further
ORDERED that respondent shall enroll in and successfully complete six hours of courses in the area of professional responsibility approved by the Office of Attorney Ethics on a schedule approved by the Office of Attorney Ethics; and it further
ORDERED that the Office of Attorney Ethics shall audit the attorney accounts of JACQUELINE R. HARRIS in respect of the Cobb matter, and respondent shall cooperate fully with the Office of Attorney Ethics in its investigation; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*431ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.